Citation Nr: 1549338	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-04 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left hand condition, claimed as jungle rot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1958.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, the RO denied entitlement to service connection for a left hand condition.

In September 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks service connection for a left hand condition.  He asserts that he was initially diagnosed with this left hand condition, claimed as "jungle rot," during service in Okinawa.  At his personal hearing before the undersigned, the Veteran testified that his hand breaks out three to four times per year.  At the time of the hearing, the Veteran's left hand was described as discolored with deformed and discolored finger nails compared to the right hand.  

The Veteran testified that he sought treatment at the Okinawa Naval Air Station, where he was told that he had a fungus called jungle rot.  He was prescribed prescription drugs and anti-fungal creams for the condition, but testified that it continues to persist.

According to the Veteran's July 2013 Notice of Disagreement (NOD), the Veteran received treatment after service from several doctors due to recurring fungus flare-ups; and, that because of the condition, his skin on the left hand has shriveled up and his fingernails became deformed.  The Veteran reported that he continues to have recurring painful lesions as a result of the condition.  

The available service treatment records (STRs) do not show the treatment described by the Veteran; however, the Veteran asserts that the STRs are not complete.  Regardless of whether all of the STRs have been obtained, the Board finds the Veteran's statement describing the onset and treatment of an in-service skin condition affecting his left hand to be credible.

Moreover, the physical state of the Veteran's hand was described by the Veteran at his personal hearing, and the Veteran's representative and the undersigned VLJ conceded that the Veteran's left hand looked different than his right hand and that it was positive for a nail fungus.  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.  

Given the evidence of a current disability, as well as credible testimony as to an in-service disease or injury, and the possibility of a relationship between the two, VA's duty to afford the Veteran a VA examination is triggered, and such VA examination is necessary to decide the claim.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Likewise, as the Veteran asserts that his STRs are incomplete, another search for additional service records is warranted.  

In this regard, the DD Form 214 of record confirms a period of active duty in the United States Navy from January 1955 to December 1958; however, there is some question as to whether the Veteran continued to serve on active duty, or in the Reserves, until 1963.  See September 2012 VA Claim Form 21-526; and February 2013 request for service verification.  

A March 2013 response indicates that all service records were mailed to the RO; and, in an April 2013 Questionnaire about Military Service, the Veteran reported that he was released from active duty in December 1958.  That notwithstanding, however, it remains unclear whether the Veteran served after December 1958, and given that he contends his service records are incomplete, the RO should obtain clarification from the Veteran regarding his service dates, and search for any outstanding records based on his response.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record, dated from October 2013 forward.  

2.  With appropriate authorization from the Veteran, obtain and associate with the electronic record all pertinent private treatment records identified by the Veteran that have not already been obtained.  

3.  As the record shows that the Veteran may have served on active duty, or in the Reserves, from December 1958 to January 1963, contact the Veteran for clarification of his service, and conduct an appropriate search for service treatment records and service personnel records based on his response.  

4.  After obtaining any outstanding records, to the extent possible, schedule the Veteran for a VA examination to determine the current nature and the likely etiology of the claimed left hand skin/fingernail condition, claimed as jungle rot.  A reasonable effort should be made in consultation with the Veteran to have the examination scheduled at a time when the left hand skin/fingernail condition is in an active process.  All indicated tests must be conducted.  The examiner should elicit from the Veteran and record a full clinical history referable to the claimed left hand skin/fingernail disability.  Based on his/her review of the case, the examiner should opine as to whether any current left hand skin/finger nail disorder is at least as likely as not (meaning likelihood of at least 50%) is the same condition and/or residuals of the condition that had its onset during service, as described by the Veteran's credible and competent description of his in-service symptoms.  If the examiner opines that the current condition is not the same condition diagnosed in service, then the examiner should opine whether the current left hand disability is otherwise related to service.  The Veteran's electronic record must be reviewed, and the examiner's attention is directed to the Veteran's September 2015 hearing transcript which includes a description of the left hand in service, as well as current symptoms; and, describes symptoms during a flare-up.  

The rationale for all opinions expressed should be provided.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claim of service connection for a left hand/finger nail condition.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




